UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-2798



In Re: EDWARD R. BUTLER,

                                                            Debtor.
_________________________


EDWARD R. BUTLER,
                                             Plaintiff - Appellant,

         versus


ROBERT B. SCARLETT,
                                              Defendant - Appellee.




                             No. 95-2808


In Re: EDWARD R. BUTLER,

                                                            Debtor.
_________________________


EDWARD R. BUTLER,
                                             Plaintiff - Appellant,

         versus
ROBERT B. SCARLETT,

                                              Defendant - Appellee,

TERRY L. MUSIKA, U. S. Trustee,

                                                Trustee - Appellee.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Alexander Harvey II, Senior District Judge.
(CA-95-2192-H, CA-95-2217-H, BK-90-3087-5-JS)


Submitted:   March 19, 1996              Decided:   March 28, 1996

Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward R. Butler, Appellant Pro Se. Kathleen Howard Meredith, ILIF
& MEREDITH, P.C., Baltimore, Maryland; Terry L. Musika, UNITED
STATES TRUSTEE, Baltimore, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     Appellant appeals from the district court's orders dismissing

as untimely his appeals from the bankruptcy court's orders and

denying his motions for reconsideration. Appellant moved for a stay

of all action on these appeals pending the outcome of an unrelated

adversary proceeding. Because any decision in that case will not
affect these appeals, we deny Appellant's motions for a stay. Ap-

pellee Scarlett moved to dismiss these appeals as untimely; how-

ever, Appellant timely noted his appeals from the district court's

orders. Fed. R. Civ. P. 59(e); see Fed. R. Civ. P. 6(a). Therefore,
we deny Appellee Scarlett's motions to dismiss the appeals. We have

reviewed the records and the district court's opinions and find no

abuse of discretion and no reversible error. Accordingly, we affirm
on the reasoning of the district court. Butler v. Scarlett, Nos.

CA-95-2192-H; CA-95-2217-H (D. Md. Aug. 17, 1995; Sept. 18 & 19,

1995). We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3